Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S COMMENT
2.	The amendment/argument filed 12/14/2020, has been entered.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Claims 2-4 have been allowed.

5.	Claims 2, 3, 4 have been renumbered as claims 1, 3, 2 respectively.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YAN XIAO/
Primary Examiner, Art Unit 1642